DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 08/07/2019. Claims 8-27 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0200354 A1 (“Kimura”).

Regarding claim 8, Kimura teaches a motor configured to output a torque based on a steering torque of a driver; a motor rotational speed detection unit configured to detect a rotational speed of the (see at least [0084]-[0085]).

Regarding claim 9, Kimura further teaches the set speed is set to a value proportional to the rotational acceleration of the motor (see at least [0084]-[0085]).

Regarding claim 10, Kimura further teaches the current command control unit is configured to increase a transfer gain from input to output by the current command control unit after the reverse steering detection unit determines start of the reverse steering until a set period in which torque variation at the time of the reverse steering occurs ends (see at least [0084]-[0085]).

Regarding claim 11, Kimura further teaches the current command control unit is configured to increase a transfer gain from input to output by the current command control unit after the reverse steering detection unit determines start of the reverse steering until a set period in which torque variation at the time of the reverse steering occurs ends (see at least [0084]-[0085]).

Regarding claim 12, Kimura further teaches the current command control unit includes a torque variation compensation unit configured to receive input of the steering torque or the rotational speed of the motor, and output a compensation current, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit through correction of the current command by the compensation current (see at least [0067]).

Regarding claim 13, Kimura further teaches the current command control unit includes a torque variation compensation unit configured to receive input of the steering torque or the rotational speed of the motor, and output a compensation current, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit through correction of the current command by the compensation current (see at least [0067]).

Regarding claim 14, Kimura further teaches the current command control unit includes a torque variation compensation unit configured to receive input of the steering torque or the rotational speed of the motor, and output a compensation current, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit through correction of the current command by the compensation current (see at least [0067]).

Regarding claim 15, Kimura further teaches the current command control unit includes a torque variation compensation unit configured to receive input of the steering torque or the rotational speed of the motor, and output a compensation current, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit through correction of the current command by the compensation current (see at least [0067]).

Regarding claim 16, Kimura further teaches the torque variation compensation unit includes a band-pass filter or a high-pass filter configured to pass a frequency bandwidth of torque variation at the time of the reverse steering (see at least [0067]).

Regarding claim 17, Kimura further teaches the torque variation compensation unit includes a band-pass filter or a high-pass filter configured to pass a frequency bandwidth of torque variation at the time of the reverse steering (see at least [0067]).

Regarding claim 18, Kimura further teaches the torque variation compensation unit includes a band-pass filter or a high-pass filter configured to pass a frequency bandwidth of torque variation at the time of the reverse steering (see at least [0067]).

Regarding claim 19, Kimura further teaches the torque variation compensation unit includes a band-pass filter or a high-pass filter configured to pass a frequency bandwidth of torque variation at the time of the reverse steering (see at least [0067]).

Regarding claim 20, Kimura further teaches the torque variation compensation unit includes a disturbance observer configured to receive input of the current command or a current from the motor, and estimate a disturbance torque (see at least [0084]).

Regarding claim 21, Kimura further teaches the torque variation compensation unit includes a disturbance observer configured to receive input of the current command or a current from the motor, and estimate a disturbance torque (see at least [0084]).

Regarding claim 22, Kimura further teaches the torque variation compensation unit includes a disturbance observer configured to receive input of the current command or a current from the motor, and estimate a disturbance torque (see at least [0084]).

Regarding claim 23, Kimura further teaches the torque variation compensation unit includes a disturbance observer configured to receive input of the current command or a current from the motor, and estimate a disturbance torque (see at least [0084]).

Regarding claim 24, Kimura further teaches the current command control unit includes a control gain capable of changing the transfer gain, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit by increasing the control gain (see at least [0065]).

Regarding claim 25, Kimura further teaches the current command control unit includes a control gain capable of changing the transfer gain, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit by increasing the control gain (see at least [0065]).

Regarding claim 26, Kimura further teaches the current command control unit includes a control gain capable of changing the transfer gain, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit by increasing the control gain (see at least [0065]).

Regarding claim 27, Kimura further teaches the current command control unit includes a control gain capable of changing the transfer gain, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit by increasing the control gain (see at least [0065]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665